Citation Nr: 1758814	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-10 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a service-connected right knee disability.

2.  Entitlement to a compensable initial rating for a service-connected right thumb disability.

3.  Entitlement to a rating in excess of 10 percent disabling for service-connected abdominal strain with history of urinary tract infections.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. Hubers, Counsel


INTRODUCTION

The Veteran served on active duty from December 2000 to December 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The RO in Baltimore, Maryland currently has jurisdiction of this matter.

The Veteran testified at a December 2016 hearing held in Washington, D.C., before the undersigned Veterans Law Judge.  The record contains a transcript of the hearing.

The matters on appeal have been expanded to include entitlement to an increased rating for the service-connected abdominal strain (and associated complications).  The RO granted entitlement to service connection for an abdominal strain in a February 2014 rating decision and assigned a 10 percent rating.  The Veteran filed a Notice of Disagreement later that month seeking a higher initial rating for that condition which initiated an appeal of the rating assigned.  The RO has not issued a Statement of the Case on that issue, so, as discussed below, the matter will be remanded.  See 38 C.F.R. § 19.9(c) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Board will remand the knee and thumb claims for further development and readjudication.

With the exception of a single December 2016 referral note, the most recent VA treatment records associated with the claims file are from January 2015.  The report on the December 2016 VA examination of the Veteran's knee and the Veteran's Board hearing testimony establish that there are relevant VA treatment records that have not yet been associated with the claims file.  VA has an obligation to obtain and consider available, pertinent evidence in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(2).  The Board will remand the matter to obtain those records.

In addition, the most recent Statement of the Case was issued in March 2014, so did not include consideration of the April 2014 to January 2015 treatment records or the December 2016 VA examination.  The Veteran has not waived regional office consideration of that evidence.  These facts further support remand of the knee and thumb claims.

The most recent VA examination of the Veteran's right thumb is from March 2013 and is now too old to adequately evaluate the current state of the Veteran's right thumb disability.  An updated examination is in order.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that, where the veteran claims a disability is worse than when originally rated and the evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination).

The AOJ has not yet issued a Statement of the Case with respect to the appeal seeking a higher initial rating for the service-connected abdominal strain.  Therefore, remand is required.  See 38 C.F.R. § 19.9(c) (2017), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  Any further development deemed necessary with respect to that claim should be completed.


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the electronic claims file any records from the VA Medical Center in Washington, DC for the period from January 2015 to the present.

2.  Schedule the Veteran for a medical examination to assess the severity of his right thumb disability.

3.  Thereafter, readjudicate the claims of entitlement to higher initial ratings for the knee and thumb based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

4.  After conducting any additional development deemed necessary, issue a statement of the case with respect to the claim of entitlement to an initial rating in excess of 10 percent disabling for the service-connected abdominal strain. 

Then, advise the appellant, in writing, of the requirements for perfection of an appeal of that issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If appealed, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




